DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 9/20/2019 and 3/23/2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no English translation is provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 1 is objected to because of the following informalities:  the degree symbol in condition 2 should be replaced with the conventional degree symbol.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuo et al., JP Publication No. JP2001206918 (hereinafter referred to as Nobuo) in view of Saito et al., US Patent Application Publication No. 2016/0355690 (hereinafter referred to as Saito).
Regarding claims 1-4, 7, 9-17 and 23-24, Nobuo discloses a composition that can be used in paint (as recited in claim 1) (Para. [0003] and [0007]) comprising a copolymer of 15 to 85 mol% of a fluoroolefin and 0.001 to 30 mol% of a silicon-based unit that reads on claim 2 (Para. [0004]-[0019]) to which is added an organic solvent (as recited in claim 1 and 7) (Para. [0022] and [0032]) which is mixed with the polyisocyanate cured fluorine copolymer having a hydroxyl group (as recited in claims 1 and 3-4) (Para. [0028]), and a curing agent (as recited in claim 3) (Para. [0028]-[0029]).     
Nobuo further discloses the presence of additional components including acrylic-based resins within the range recited in claim 11 (as recited in claims 1 and 10-11) (Para. [0031]).  Nobuo does not, however, disclose the particle properties of the acrylic resin and therefore does not disclose any of the conditions for the resin recited in claim 1. 
Saito discloses a powder paint for a coated article wherein the painted article is placed on an aluminum substrate on a formed cured film having a thickness of 100 microns and a heat temperature of 180 to 200°C (as recited in claims 12-17 and 23-24) (see Title/Abstract and Para. [0012], [0032] and [0171]).  The powder paint is characterized by comprising: a fluororesin, at least one metal element, a light stabilizer, a polymerization inhibitor and an additional non-fluororesin resin, which includes acrylic resins having the following properties; a glass transition temperature of the acrylic resin is preferably from 30 to 60°C, the number average molecular weight of the acrylic resin is preferably from 5,000 to 100,000, the mass average molecular weight of the acrylic resin is preferably from 6,000 to 150,000, the acid value of the acrylic resin is preferably from 150 to 400 mgKOH/g.  Commercially available acrylic resins may, for example, be “FINEDIC A-249”, “FINEDIC A-251” and “FINEDIC A-266” (see abstract and Para. [0094]-[0099]).  Saito does not explicitly disclose the conditions of claims 1 and 9 it is the position of the examiner that based on the disclosure of Saito the conditions of claims 1 and 9 are met.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the acrylic resin of Saito in the composition of Nobuo as it is a simple substitution of one known element for another in order to obtain predictable results.        

Regarding claims 5-6 and 8, see Examples and Table 1 of Nobuo which clearly encompass and overlap the ranges recited in claims 5-6 and 8.  
Regarding claims 18-22, see discussion above. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771